Citation Nr: 0919702	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated at 20 percent disabling.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served from August 2004 to January 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

The Veteran's lumbar disc disease has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or required bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5238 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a Veteran upon receipt of a claim for benefits.  
Letters dated in February 2007 and June 2008 from the RO 
provided the Veteran with an explanation of the type of 
evidence necessary to establish an increased rating, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The letters explained 
that the evidence must demonstrate a greater level of 
disability than previously assessed to establish an increased 
evaluation.  The letters also indicated that these findings 
could be supported by statements from the Veteran's doctor 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of the examinations 
and tests.  Both the February 2007 and June 2008 letters 
requested the Veteran furnish the VA with any treatment dates 
while under VA care.  

The foregoing letters plus the subsequent Statement of the 
Case, issued in October 2007, adequately explained what 
evidence would warrant a higher rating, as required by the 
decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  
The Statement of the Case contained the specific rating 
criteria, as well as other relevant regulations.  The 
Statement of the Case explained that medical determinations 
of the Veteran's back function would be considered in 
assigning a disability rating.  In addition, the Statement of 
the Case provided the Veteran sufficient information 
regarding what evidence is considered in assigning a 
disability rating.  Although the information contained in the 
February 2007 and June 2008 letters and the Statement of the 
Case were not provided prior to the rating decision on 
appeal, the Board finds that this did not result in any 
prejudice to the Veteran, as the Veteran has been allowed an 
opportunity to submit additional evidence (which he did not).  
The VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed, and any defect 
as to the manner and timing of the notice provided is 
harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, his VA treatment 
records have been obtained, and he has declined a hearing 
concerning this claim.  Additionally, the Veteran has not 
indicated there are any relevant private treatment records 
that VA should attempt to obtain to help substantiate his 
claim and the Board is unaware of any relevant unobtained 
evidence that is not of record.  Based on these facts, the 
Board finds all reasonable efforts were made by the VA to 
obtain evidence necessary to establish an increased rating, 
so the VA has no outstanding duty to provide further 
assistance to the Veteran with the development of evidence.

By way of background, the Veteran was granted service 
connection for lumbar disc disease in a now final July 2006 
rating action, and assigned a 20 percent disability rating.  
In January 2007, the Veteran filed a claim to have his 
disability evaluation increased from 20 percent.  An April 
2007 rating decision continued the Veteran's disability 
rating of 20 percent.  The Veteran disagreed with this 
determination and perfected the present appeal to the Board.  
As this particular appeal was being developed, the Veteran 
was assigned a separate 10 percent evaluation for left 
radiculopathy associated with his lumbar disc disease.  Since 
the Veteran has not expressed disagreement with that element 
of his rating, it will not be addressed herein.  

When an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

The Veteran's disability is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  This 
contemplates whether or not symptoms such as pain, stiffness 
or aching in the area of the spine are affected by residuals 
of the injury or disease.  A 100 percent rating is 
appropriate where there is unfavorable ankylosis of the 
entire spine.  Where there is unfavorable ankylosis of the 
entire thoracolumbar spine a 50 percent disability rating is 
warranted.  A 40 percent disability rating is assigned with 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or where muscle spasms or guarding are 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Intervertebral disc syndrome ratings may be based on 
incapacitating episodes.  This is defined as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Here, there is no 
medical evidence reflecting the Veteran having been 
prescribed bed rest.  As such, this criteria is not 
applicable.  

The General Counsel has explained that when rating the 
Veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 589, 592 (1997).  The functional loss due 
to pain is to be rated at the same level as the functional 
loss where the motion is impeded.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though range of 
motion is possible beyond the point when pain sets in.  Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); Deluca v. Brown, 8 
Vet. App. 202 (1995).  

In connection with his original service connection claim, the 
Veteran was provided a May 2006 VA examination.  The Veteran 
described a "dull aching pulling sensation," associated 
with his back and recounted two episodes of back pain that 
were so severe he was unable to move at all.  Further, the 
Veteran indicated that he would be able to work full time 
"if he did not have back pain."  A physical examination 
revealed forward flexion to 65 degrees with subjective 
evidence of pain at 58 degrees, and after repetitive motion 
to 44 degrees.  Extension was to 20 degrees after repetitive 
motion, and left lateral flexion was to 20 degrees, after 
repetitive motion.  Right lateral flexion also was to 20 
degrees, after repetitive motion.  The examiner also noted 
that the Veteran had left lateral rotation to 24 degrees, 
even after repetitive motion, and right lateral rotation to 
30 degrees after repetitive motion.  An x-ray of the 
Veteran's spine revealed a minimal amount of narrowing of L5-
S1 anterior vertebral disc space and sclerosis along the 
superior aspect of the left sacroiliac joint, resulting in a 
diagnosis of lumbar disc disease with radiculopathy.  

In March 2007, the Veteran was provided a VA examination.  At 
this examination, the Veteran reported constant pain and his 
periodic usage of a back brace, though he indicated he had 
not been prescribed bed rest in the past 12 months.  
Additionally, the Veteran indicated he had some difficulty 
performing his job because of his back pain, but had no 
problems with daily activities.  The Veteran's forward 
flexion was to 85 degrees with pain at 60 degrees.  The 
Veteran's extension was to 30 degrees without any pain.  Left 
and right lateral flexion was to 30 degrees and non-painful, 
and left lateral rotation was to 30 degrees with slight pain 
at the end point.  Right lateral rotation was to 30 degrees 
and without pain.  Repetitive motion was noted not to change 
anything.  The doctor noted no evidence of objective pain 
during this physical examination, and x-ray examination 
revealed congenital anomaly at L5, with sacralization of the 
transverse process of L5.  Ultimately, the Veteran was 
diagnosed with bulging lumbar 4-5 disc with left 
radiculopathy.  

Another VA examination was conducted in September 2008.  At 
this time, the Veteran reported more frequent usage of a back 
brace and a "reach extender."  Additionally, the Veteran 
indicated he experiences a strained feeling with rotating the 
trunk and that he rises slowly in the morning, (although he 
reported stiffness was not a major problem).  Physical 
examination of the Veteran revealed forward flexion to 66 
degrees with pain at 50 degrees, and extension to 18 degrees, 
with pain at 10 degrees.  The Veteran's left lateral flexion 
was to 22 degrees and right lateral flexion to 10 degrees 
with pain at the end of motion.  The Veteran's left and right 
lateral rotation was to 24 degrees, with pain at the end of 
motion on the right.  

Based on the evidence of record, the Veteran's disability 
does not meet the rating criteria for a rating in excess of 
20 percent.  The Veteran's treatment records fail to indicate 
he has forward flexion to 30 degrees or less.  Additionally, 
there is no medical evidence that the Veteran ever had 
favorable ankylosis of the entire spine.  In fact, none of 
the medical evidence indicates that the Veteran ever had 
ankylosis to any degree.  Consequently, the Veteran fails to 
meet the requirements for a disability rating in excess of 20 
percent.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by an adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain and decreased range of motion, due to the 
Veteran's service-connected lumbar disc disease are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
lumbar spine, causes a functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  The VA 
examinations specifically note the points at which motion 
produces pain.  

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  



ORDER

An increased rating for lumbar disc disease is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


